Exhibit Execution Copy INVESTMENT AGREEMENT INVESTMENT AGREEMENT (this “Agreement”) dated as of September 30, 2008, is by and among Las Vegas Gaming, Inc., a Nevada corporation (the “Company”), and IGT, a Nevada corporation (the “Investor”). RECITAL The Company intends to sell to the Investor, and the Investor intends to purchase from the Company, shares of a series of convertible perpetual cumulative preferred stock (the “Convertible Preferred Stock”), to be evidenced by share certificates incorporating the terms and attributes set forth in Exhibit A (the “Certificate of Designations”), and a warrant for the purchase of Common Stock and Common Stock Series A of the Company, all on the terms and subject to the conditions set forth herein. NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein contained, the parties hereto hereby agree as follows: Section 1. Definitions.The following terms used herein will have the meanings set forth below or in the section cross-referenced below, as applicable: “Advance Agreement” means that certain Agreement dated July 17, 2008, as thereafter amended, between the
